Name: 95/271/EC: Commission Decision of 3 July 1995 amending Decision 92/558/EEC on transitional measures in relation to plants processing high risk material in the LÃ ¤nder of West Mecklenburg-Pomerania, Brandenburg, Saxonia-Anhalt, Saxony and Thuringia in the Federal Republic of Germany (Only the German text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  agri-foodstuffs;  animal product;  health;  environmental policy;  Europe
 Date Published: 1995-07-15

 Avis juridique important|31995D027195/271/EC: Commission Decision of 3 July 1995 amending Decision 92/558/EEC on transitional measures in relation to plants processing high risk material in the LÃ ¤nder of West Mecklenburg-Pomerania, Brandenburg, Saxonia-Anhalt, Saxony and Thuringia in the Federal Republic of Germany (Only the German text is authentic) (Text with EEA relevance) Official Journal L 165 , 15/07/1995 P. 0025 - 0025COMMISSION DECISION of 3 July 1995 amending Decision 92/558/EEC on transitional measures in relation to plants processing high risk material in the Laender of West Mecklenburg-Pomerania, Brandenburg, Saxonia-Anhalt, Saxony and Thuringia in the Federal Republic of Germany (Only the German text is authentic) (Text with EEA relevance) (95/271/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/667/EEC of 27 November 1990 laying down the veterinary rules for the disposal and processing of animal waste, for its placing on the market and for the prevention of pathogens in feedingstuffs of animal or fish origin and amending Directive 90/425/EEC (1), as last amended by the Act of Accession of Austria, Finland and Sweden, in particular Article 21 thereof, Whereas the Commission, in Decision 92/558/EEC (2) adopted transitional measures in relation to plants processing high risk material in some Laender in the Federal Republic of Germany; whereas these measures expire on 31 December 1995; Whereas Germany has informed the Commission that it is necessary to extend further these transitional measures for processing plants in the territory of the Laender of West Mecklenburg-Pomerania; whereas in order to complete the necessary works, it is necessary to grant an additional year; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Decision 92/558/EEC is replaced by: 'Article 1 1. For processing plants in the territory of the Laender of Brandenburg, Saxony-Anhalt, Saxony and Thuringia, the Federal Republic of Germany shall have until 31 December 1995 to comply with Directive 90/667/EEC. 2. For processing plants in the territory of the Laender of West Mecklenburg-Pomerania, the Federal Republic of Germany shall have until 31 December 1996 to comply with the Directive 90/667/EEC.` Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 3 July 1995. For the Commission Franz FISCHLER Member of the Commission